  8:20-cv-00230-RGK-PRSE Doc # 9 Filed: 08/12/20 Page 1 of 3 - Page ID # 37




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KENNETH W. VAWTER,

                   Plaintiff,                              8:20CV230

      vs.
                                               MEMORANDUM AND ORDER
MIKE GASKI, President Team USA; and
FBI,

                   Defendants.


       Plaintiff Kenneth W. Vawter filed his pro se Com plaint on Ju ne 17, 2020
(filing 1) and has been granted leave to proceed in forma pauperis. The cou rt n ow
conducts an initial review of the Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. ' 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

       Vawter filed his Complaint naming Mike Gaski, President of Team USA,
and the FBI as Defendants. Vawter appears to be complaining about a multitude of
perceived injuries within the generally rambling and incomprehensible allegations
of his Complaint. Specifically, the Complaint espouses Vawter’s belief t h at t he
FBI has “rackeetered” [sic] draft selections and otherwise interfered in Major
League Baseball, stolen financial benefits from him, “killed family,” and
“connected [his] biological system to I.S.S. Satellite Internet Network.” (Filing 1 at
CM/ECF p. 4.) Vawter also appears to complain about a st olen in heritance an d
seeks a court order providing for repairs to a truck, dental procedures, an
apartment, parking spot, prescription medication, and food.

      Vawter has also filed three motions to amend (filings 6, 7, & 8) wh ich are
likewise incomprehensible and appear to be nothing more than lists of various
   8:20-cv-00230-RGK-PRSE Doc # 9 Filed: 08/12/20 Page 2 of 3 - Page ID # 38




federal constitutional provisions and federal statutes with no decipherable factual
allegations relating to the Defendants.

           II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints t o det ermine
whether summary dismissal is appropriate. The court must dismiss a com plaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defen dant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to Anudge[ ] t h eir
claims across the line from conceivable to plausible,@ or Atheir complaint m ust be
dismissed.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (AA claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.@).

       AThe essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party >fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved. =@
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, A[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.@ Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

                                 III. DISCUSSION

      Vawter has not complied with Federal Rule of Civil Procedure 8 which
requires that every complaint contain “a short an d plain st atement of t h e claim
showing that the pleader is entitled to relief” and that “each allegation . . . be

                                           2
  8:20-cv-00230-RGK-PRSE Doc # 9 Filed: 08/12/20 Page 3 of 3 - Page ID # 39




simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). Moreover, t he cou rt
can identify no federal statutory or constitutional provision that would give rise t o
a plausible claim for relief against any named defendant and h as det ermined t his
action should be dismissed on initial review because Vawter’s allegations are
completely unintelligible and without a factual or legal basis. See Denton v.
Hernandez, 504 U.S. 25, 32–34 (1992) (court may dismiss complaint of plain tiff
proceeding in forma pauperis as frivolous and may disregard clearly baseless,
fanciful, fantastic, or delusional factual allegations); Jones v. Norris, 310 F.3d 610,
612 (8th Cir. 2002) (dismissing complaint as frivolous and stating that “[a]
complaint is frivolous when it lacks an arguable basis in either law or fact” (cit in g
Neitzke v. Williams, 490 U.S. 319, 325 (1989))). Vawter will not be gran ted leave
to amend his complaint because such am endment wou ld be fu t ile. See Silva v.
Metro. Life Ins. Co., 762 F.3d 711, 719–20 (8th Cir. 2014) (district courts can deny
motions to amend when such amendments would be futile, such as claims t hat are
frivolous or could not withstand a 12(b)(6) motion to dismiss); Reuter v. Jax Ltd.,
Inc., 711 F.3d 918, 922 (8th Cir. 2013) (“frivolous claims are futile”).

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s Complaint (filing 1) is dismissed with prejudice as
frivolous.

      2.     Plaintiff’s motions to amend (filings 6, 7, & 8) are denied as moot.

      3.     The court will enter judgment by a separate document.

      Dated this 12th day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge

                                          3
